DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/19/2021 are acknowledged.  Claims 1-3, 5-7, 11-15 and 17-19 are amended; claims 9 and 20-24 are canceled; no claims are withdrawn; claims 1-8 and 10-19 are pending and have been examined on the merits.
NOTE: This Office action contains new grounds of rejection not necessitated by amendment; hence, this action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nitrogen sufficient conditions” in claim 13 is a relative term which renders the claim indefinite. The term “nitrogen sufficient conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The term “nitrogen deficient conditions” in claim 14 is a relative term which renders the claim indefinite. The term “nitrogen deficient conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza Taberna et al., WO2016/109190 (Foreign patent document cite 1, IDS, 3/26/2019; herein “Ganuza Taberna”) in view of Park et al., US 9745606 (cite B, attached PTO-892; herein “Park”) and Tsuchida et al., US2015/0259706 (cite A, attached PTO-892; herein “Tsuchida”).
Ganuza Taberna teaches methods of culturing microalgae cells which treats bacterial contamination in the culture (i.e. detectably inhibiting growth of bacteria in the culture) comprising supplying a first acid to the culture which can be acetic acid and contacting the culture with a second acid with a lower pKa to shift the acid:conjugate base ratio to the acid, i.e. so that the culture comprises acetic acid rather than acetate, because the acetic acid, as opposed to acetate, is highly effective at killing contaminating bacteria in the culture (Abst.; [0005], [0028]) wherein the microalgae has an acetate toxicity threshold and the residual acetate/acetic acid concentration in the culture media after controlling the pH with the second strong acid is below the acetate tolerance limit for the microalgae but is effective for killing contaminating bacteria [0029].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to provide a culture comprising a population of microalgae cells, the microalgae cells having an acetate toxicity threshold level (necessarily, because acetate will be toxic to cells above some concentration), supplying the culture with acetic acid and controlling the pH of the culture medium and residual acetate concentration in the culture medium to maintain an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of the microalgae so as to detectably inhibit the growth of bacteria in the culture because Ganuza Taberna teaches methods of culturing microalgae cells comprising supplying the culture with acetic acid and controlling the pH with a second, stronger acid to effectively lower the culture pH shifting the acid:conjugate base ratio to the acid (i.e. to acetic acid rather than acetate) to kill the contaminating bacteria in the culture while maintaining the residual acetate/acetic acid concentration in the culture media below the acetate tolerance limit for the microalgae.
Ganuza Taberna does not specifically teach that the microalgae is Aurantiochytrium; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the microalgae in Ganuza Taberna’s method to be Aurantiochytrium in view of the disclosures of Park and Tsuchida.
Park teaches that Aurantiochytrium are Thraustochytrid microalgae which produce bio-oil (Abst.).  Hence, it would appear that Aurantiochytrium are microalgae which could be cultivated according to Ganuza Taberna’s method of controlling contaminating bacteria in microalgae culture because Ganuza Taberna teaches that the method is to be applied to microalgae (Title, Abst.; [0005]).
Tsuchida teaches methods of culturing microbes (Abst.) wherein the microbe can be the microalgae Aurantiochytrium ([0028], [0090], claim 8) wherein the culture comprises acetic acid [0036].  Tsuchida teaches culturing the microbe with ≤ 700 mg/L of the undissociated form of the acetic acid and Ganuza Taberna teaches that the residual acetate/acetic acid concentration in the culture media after controlling the pH with the second strong acid must be below the acetate tolerance limit for the microalgae but is effective for killing contaminating bacteria; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to maintain an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium so as to detectably inhibit the growth of bacteria in the culture either by culturing the Aurantiochytrium at an acetic acid concentration less than 700 mg/L or by optimizing the amount of acetate in the culture (and in the microalgae) to be at a level which permits growth of the Aurantiochytrium, i.e. wherein the average internal microalgae cell acetate concentration is below the acetate toxicity threshold level of Aurantiochytrium, but detectably inhibits contaminating bacterial growth.
The residual concentration of acetate in the culture medium is a result effective variable which a person of ordinary skill in the art would expect to have an obvious effect on the internal microalgae cell acetate concentration and the inhibition of contaminating bacteria.
Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to achieve a culture which maintains an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium but is still effective at inhibition of contaminating bacteria.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ganuza Taberna in view of Park and Tsuchida wherein the microalgae is Aurantiochytrium because Aurantiochytrium is a microalgae and Tsuchida teaches that it can be cultured in media comprising acetic acid; therefore, claims 1-3, 5, 8, 10-11 and 17 are prima facie obvious.
Regarding the limitation of claim 1 that “wherein: the microalgae cell population comprises Aurantiochytrium; and the acetate toxicity threshold level of Aurantiochytrium at a pH of about 7 is in the range of 50-150 g/L”, the acetate toxicity threshold level of Aurantiochytrium at a pH of about 7 is not a parameter that can be changed by the artisan practicing the method, it is an inherent property of the Aurantiochytrium microorganism.  Hence, the method made obvious by Ganuza Taberna in view of Park and Tsuchida meets the limitation.
Regarding claim 4, Ganuza Taberna teaches that the second acid different from acetic acid can be HCL [0036]; therefore, claim 4 is prima facie obvious.
Regarding claim 6, Ganuza Taberna teaches further supplying the culture with propionic acid ([0005] and [0050]); therefore, claim 6 is prima facie obvious.
Regarding claim 7, Ganuza Taberna teaches the microalgae can comprise Chlorella [0075], [0039]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the microalgae cell population to further comprise Chlorella; therefore, claim 7 is prima facie obvious.
Claim 8 recites that the average internal microalgae cell acetate concentration is maintained at up to 11 g/L, in other words, the average internal microalgae cell acetate concentration is maintained at ≤ 11 g/L.  Claim 10 recites that the average internal microalgae cell acetate concentration of at least one species of microalgae in the culture is maintained at up to 150 g/L, in other words, the average internal microalgae cell acetate concentration is maintained at ≤ 150 g/L.
As discussed above, the residual concentration of acetate in the culture medium is a result effective variable which a person of ordinary skill in the art would expect to have an obvious effect on the internal microalgae cell acetate concentration which would determine the inhibition of the growth of the microalgae by the acetate and the inhibition of contaminating bacteria.
Therefore, a person of ordinary skill in the art would find it obvious to vary this parameter to achieve a culture which maintains an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium but is still effective at inhibition of contaminating bacteria and would arrive at a residual acetate concentration which maintains the average internal microalgae cell acetate concentration below the limits of claims 8 and 10; therefore, claims 8 and 10 are prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to maintain the microalgae culture wherein the average internal microalgae cell acetate concentration is below 150 g/L and is below 11 g/L because a person of ordinary skill in the art would find it obvious to vary the acetate concentration to achieve a culture which maintains an average internal microalgae cell acetate concentration below the acetate toxicity threshold level of Aurantiochytrium but is still effective at inhibition of contaminating bacteria and would arrive at culture acetate concentrations which would give an average internal microalgae cell acetate concentration which is below 150 g/L and is below 11 g/L; therefore, claims 8 and 10 are prima facie obvious.
Regarding claims 12 and 15, Ganuza Taberna further teaches metabolites to include lipids and macronutrients such as protein; see [0023], last 3 lines. The teaching explains at all lines of [0023], that bacteria reduce microalgae and thus, metabolite such as lipids and protein macronutrients. Hence the method is designed to control metabolite production and contaminating bacteria, therefore. One of skill would have been motivated to use the method to control targeted metabolites such as lipid amounts and protein amount as well; therefore claims 12 and 15 are prima facie obvious.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganuza Taberna in view of Tsuchida and McCaffrey et al., WO 2010/080377 (Foreign patent document cite 3, IDS, 3/26/2019).
The discussion of Ganuza Taberna and Tsuchida regarding claims 1-8, 10-12, 15 and 17 set forth in the rejection above is incorporated herein.
McCaffrey teaches (pp. 3-4 and 9, all lines) that nitrogen conditions are controllable, see last 5 lines of page 3 for example.  Also, conditions also include non-limiting amounts of nitrogen too, see page 9, all lines.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ganuza Taberna in view of Tsuchida wherein the nitrogen conditions are sufficient or deficient; therefore, claims 13-14 are prima facie obvious.
McCaffrey teaches that industrial and municipal streams are used for the culture (p. 2, bottom few lines); therefore, claim 16 is prima facie obvious.
McCaffrey teaches that the nitrogen source can be ammonia or monosodium glutamate (p. 9, bottom few lines); therefore, claims 18-19 are prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651